Case 4:19-cv-00577-ALM-KPJ Document 25 Filed 12/23/19 Page 1 of 9 PageID #: 392



                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 Edward Butowsky,

      Plaintiff,

 v.                                                      Case No. 4:19-cv-00577-ALM-kpj

 Douglas H. Wigdor, et al.,

      Defendants


               PLAINTIFF'S RESPONSE IN OPPOSITION TO SUPPLEMENTAL
                  RULE 12(B)(2) & (5) MOTION TO DISMISS COMPLAINT

            NOW COMES Edward Butowsky, the Plaintiff, responding in opposition to the Wigdor

 Defendants' SUPPLEMENTAL RULE 12(B)(2) & (5) MOTION        TO   DISMISS PLAINTIFF’S COMPLAINT,     OR


 IN   THE    ALTERNATIVE, PLAINTIFF’S FIRST AMENDED COMPLAINT,           FOR   LACK   OF   PERSONAL

 JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS (hereinafter “SUPPLEMENTAL MOTION”) (Doc.

 No. 15) as follows:

                                            Introduction

            The most remarkable thing about the SUPPLEMENTAL MOTION is the near-total absence of

 authority. The Wigdor Defendants make bold pronouncements about the law based entirely on

 their own say-so, and that’s because the weight of authority is uniformly contrary to their

 arguments. In the entire seven-page rant, the Wigdor Defendants cite only two cases and no

 secondary sources. Both cases are cited for the same point and, as explained below, both cases

 are completely inapposite since the Plaintiff is not arguing that the Court has general personal

 jurisdiction over the Wigdor Defendants. By failing to address issues or cite relevant authority,

 the Wigdor Defendants have waived their objections. The Plaintiff incorporates by reference his

 RESPONSE IN OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S COMPLAINT FOR LACK OF PERSONAL

                                                 -1-
Case 4:19-cv-00577-ALM-KPJ Document 25 Filed 12/23/19 Page 2 of 9 PageID #: 393



 JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS (Doc. No. 10), and notwithstanding waiver

 of the issues, he will address the Defendants’ new arguments below.

                                             Argument

 I. The Plaintiff’s First Amended Complaint is the only complaint before the Court,
    regardless of how much the Defendants dislike it.

        “An amended complaint supersedes the original complaint and renders it of no legal

 effect unless the amended complaint specifically refers to and adopts or incorporates by

 reference the earlier pleading.” Stewart v. City of Houston Police Dept., 372 Fed. Appx. 475, 478

 (5th Cir. 2010), quoting King v. Dogan, 31 F.3d 344, 346 (5th Cir.1994). The Wigdor

 Defendants argue that the Plaintiff could not amend his complaint without permission from the

 Court, but of course they offer no authority whatsoever for that argument. According to Fed. R.

 Civ. P. 15(a)(1)(B), the Plaintiff had the unilateral right to amend his complaint insofar as he

 filed his amended complaint within 21 days of the Defendants’ first motion to dismiss.

        The real issue is whether the Plaintiff can serve the newly-added Defendants prior to the

 time that the Court rules on his motion to extend time for service on the original Defendants. The

 Wigdor Defendants pronounce on their own say-so that he cannot, but actual authority says

 otherwise.

        [T]he 120–day period provided by Rule 4(m) is not restarted by the filing of an amended
        complaint except as to those defendants newly added in the amended complaint. See
        Carmona v. Ross, 376 F.3d 829 (8th Cir.2004); 4B Charles Alan Wright & Arthur R.
        Miller, FEDERAL PRACTICE AND PROCEDURE § 1137, at 377 (3d ed.2002); 1 James Wm.
        Moore et al., MOORE'S FEDERAL PRACTICE § 4.80 (3d ed.1997). This construction of the
        rule prevents the plaintiff from repeatedly filing amended complaints “to extend the time
        for service indefinitely,” Del Raine v. Carlson, 826 F.2d 698, 705 (7th Cir.1987). In
        particular, if we read Rule 4(m) to refer to the most recently filed version of the
        complaint, regardless of whether the defendant to be served was newly added, dilatory
        plaintiffs could evade the rule's time deadline by taking advantage of the opportunity
        under Fed.R.Civ.P. 15(a) to amend the complaint once as of right before a responsive
        pleading is served; a plaintiff who had never bothered to serve any defendant could avoid
        altogether the original 120–day deadline simply by filing an amended complaint when it


                                                 -2-
Case 4:19-cv-00577-ALM-KPJ Document 25 Filed 12/23/19 Page 3 of 9 PageID #: 394



        felt like effecting service. Accordingly, we read “service ... upon a defendant within 120
        days after the filing of the complaint,” Rule 4(m), to refer to filing of the first version of
        the complaint naming the particular defendant to be served.

 Bolden v. City of Topeka, Kan., 441 F.3d 1129, 1148–49 (10th Cir. 2006)(emphasis added). The

 Fifth Circuit has not reached the issue, but every district court in the Fifth Circuit that has cited

 this excerpt from Bolden has cited it with approval. See, e.g., Copeland v. EMC Mortgage LLC,

 1:16CV159-HSO-JCG, 2016 WL 7634455, at *5 (S.D. Miss. Dec. 21, 2016); Warren v.

 Bituminous Cas. Co., CIV.A. 13-2354, 2014 WL 348544, at *2 (E.D. La. Jan. 31, 2014); and

 Bustinza v. Perez, CV B-09-231, 2013 WL 12400115, at *10 (S.D. Tex. Jan. 22, 2013); see also

 Lee v. Airgas Mid-S., Inc., 793 F.3d 894, 898 (8th Cir. 2015)(same) and Brait Builders Corp. v.

 Massachusetts, Div. of Capital Asset Mgmt., 644 F.3d 5, 9 (1st Cir. 2011)(same). In fact, the

 Plaintiff has not found any contrary authority anywhere, and that probably explains why the

 Defendants did not bother citing any authority.

        If the foregoing holdings are applied to this case, then Fed. R. Civ. P. 4(m) grants the

 Plaintiff 90 days from the filing of the FIRST AMENDED COMPLAINT (hereinafter “FAC”) to serve

 the newly-added Defendants. The Plaintiff intends to serve the Wigdor Defendants immediately

 after the holidays if not during the holidays, ergo most of the Defendants (i.e., Defendants

 Christensen, Willemin, Gottlieb, and Pearson) will be parties in this case regardless of how the

 Court rules on the motion for an extension of time to serve. Since at least four of the seven

 Defendants will be parties to this case, it makes all the more sense to grant the Plaintiff an

 extension of time to serve the remaining three Defendants. Otherwise, the Plaintiff will have to

 file a new case and move to consolidate the new case with this one.

 II. The Court has personal jurisdiction over all Defendants.

        In his incorporated RESPONSE IN OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S

 COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS, the

                                                  -3-
Case 4:19-cv-00577-ALM-KPJ Document 25 Filed 12/23/19 Page 4 of 9 PageID #: 395



 Plaintiff explained at length why the Wigdor Defendants’ smear campaign subjected them to

 personal jurisdiction in Texas. In that response, the Plaintiff expressly disavowed any claim that

 the Court has general jurisdiction over the Defendants, instead arguing that the Court has

 specific jurisdiction over the Defendants. In the SUPPLEMENTAL MOTION, the Wigdor Defendants

 attempt a bait-and-switch. They cite only two cases in the entire document, and both excerpts

 they cite pertain to general jurisdiction rather than specific jurisdiction. SUPPLEMENTAL MOTION 6,

 citing Bowles v. Ranger Land Sys., 527 F. App’x 319, 321 (5th Cir. 2013) and Sangha v. Navig8

 Ship Management Private Ltd., 882 F.3d, 96, 101-02 (5th Cir. 2018). In other words, the Wigdor

 Defendants erected and attacked a straw man by rebutting an argument that the Plaintiff had

 expressly disavowed.

        The Plaintiff’s arguments in his earlier response speak for themselves, so he will now

 address the jurisdictional issues that the Wigdor Defendants ignored in their latest motion. All of

 the Defendants are alleged participants in an extortion scheme. See FAC 2,4, 8, 44, and 48, ¶¶1,

 5, 6, 10, 114, 127. In fact, the primary predicate act in support of the Plaintiff’s racketeering

 claim is attempted extortion. Id. at 82, ¶191; see also 18 U.S.C. § 1961, incorporating 18 U.S.C.

 § 1952 (use of mail or interstate or foreign travel to further attempted extortion). As set forth

 below, extortion is an intentional tort than can subject a non-resident defendant to personal

 jurisdiction, while the racketeering statute provides a separate basis for personal jurisdiction over

 a non-resident defendant. Personal jurisdiction, meanwhile, is an individual right that is subject

 to waiver. Greenwich Ins. Co. v. Capsco Indus., Inc., 934 F.3d 419, 422 (5th Cir. 2019), citing

 Patin v. Thoroughbred Power Boats, Inc., 294 F.3d 640, 655 n.20 (5th Cir. 2002). By failing to

 address either extortion or racketeering as bases for personal jurisdiction, the Wigdor Defendants

 have waived objection to personal jurisdiction on those grounds. See Boggs v. Krum Indep. Sch.

 Dist., 376 F. Supp. 3d 714, 722 (E.D. Tex. 2019)(a party waives an issue by failing to adequately

                                                 -4-
Case 4:19-cv-00577-ALM-KPJ Document 25 Filed 12/23/19 Page 5 of 9 PageID #: 396



 brief it), citing Audler v. CBC Innovis Inc., 519 F.3d 239, 255 (5th Cir. 2008); and Casares v.

 Agri-Placements Intern., Inc., 12 F. Supp. 3d 956, 966 (S.D. Tex. 2014)(a party waives

 objections to personal jurisdiction by failing to assert the objections in a 12(b) motion).

 Notwithstanding the waiver, the Plaintiff will address both bases for jurisdiction below.

          An act of extortion can occur in multiple places, namely the place(s) where the

 extortionate communications were transmitted and the place(s) where they were received, ergo

 the perpetrator is subject to the jurisdiction of either location. In United States v. Royer, for

 example, extortionate communications were directed into the Eastern District of New York from

 other jurisdictions, and the Second Circuit held that venue for the extortion and racketeering

 charges was proper in New York. 549 F.3d 886, 895 (2008); see also United States v. Brika, 416

 F.3d 514 (6th Cir. 2005)(Venue for prosecution for using a telephone to extort money in

 exchange for the release of a kidnapped person was proper in the Southern District of Ohio,

 where the calls were received) and United States v. Lewis, 797 F.2d 358 (7th Cir. 1986)

 (Prosecution for attempted extortion may be held in any district where there is realistic

 probability of required effect on interstate commerce, even though crime is completed with

 demand for payment). Likewise, in the civil context, “a single communication directed at the

 forum can establish personal jurisdiction where the content of that communication gives rise to

 an intentional tort for which jurisdiction is sought.” Van Rooyen v. Greystone Home Builders,

 LLC, 295 F. Supp. 3d 735, 743 (N.D. Tex. 2018), quoting Fairchild v. Barot, 946 F.Supp.2d 573,

 578 (N.D. Tex. 2013), in turn citing Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 213 (5th Cir.

 1999).

          That a state has power to exercise judicial jurisdiction over an individual who causes
          effects in the state by an intentional or physically harmful tort done elsewhere, with
          respect to any claim arising from these effects, has been recognized by the American
          Law Institute, RESTATEMENT (SECOND) OF CONFLICT OF LAWS, § 37. In pertinent part,
          Comment e. of Section 37, states: “When the act was done with the intention of causing

                                                  -5-
Case 4:19-cv-00577-ALM-KPJ Document 25 Filed 12/23/19 Page 6 of 9 PageID #: 397



         the particular effects in the state, the state is likely to have judicial jurisdiction though
         the defendant had no other contact with the state. This will almost surely be so when the
         effect involves injury to person or damage to tangible property.” Id. at 54 and 57 (1988
         Revision). That, under certain circumstances, the state is likely to have judicial
         jurisdiction even when the defendant did not intend to cause the particular effect in the
         state but could reasonably have foreseen that it would result from his act done outside
         the state, is recognized by the Restatement as follows:

             The fact that the effect in the state was only foreseeable will not of itself suffice to
             give the state judicial jurisdiction over the defendant. Judicial jurisdiction is likely to
             exist in such a case, however, if it was somewhat more than merely foreseeable that
             the defendant's act would cause the particular effect in the state.... Jurisdiction will
             also exist when, in addition to the effect being foreseeable, the defendant has other
             relationships with the state.

         Id., at 55, 58. (citing, inter alia, Eyerly Aircraft Co. v. Killian, 414 F.2d 591, 597–98 (5th
         Cir.1969)).

 Guidry v. U.S. Tobacco Co., Inc., 188 F.3d 619, 629–30 (5th Cir. 1999); see also Hawkins v.

 Upjohn Co., 890 F. Supp. 601, 608 (E.D. Tex. 1994)(Personal jurisdiction over non-resident

 defendant proper where “the alleged tortfeasor's intentional actions were purposefully directed

 toward the forum state and the tortfeasor had knowledge that the brunt of the injury would be felt

 by a particular resident of the forum state”), citing In Southmark Corp. v. Life Investors, 851 F.2d

 763, 772 (5th Cir.1988). Extortion obviously is an intentional tort, see, e.g., Bowles v. Reed, 913

 S.W.2d 652, 663 (Tex. App.—Waco 1995, writ denied), and the Wigdor Defendants

 communicated the extortionate demand to Texas, where the intended effect of the shakedown

 would be felt. FAC 2,4, 8, 44, and 48, ¶¶1, 5, 6, 10, 114, 127.

        Again, the Wigdor Defendants failed to address either extortion or the RICO statute as

 bases for personal jurisdiction, therefore they have waived the right to object. They have the high

 burden under RICO of establishing that a trial in Texas would be “‘so gravely difficult and

 inconvenient’ that [they] unfairly [are] at a ‘severe disadvantage’ in comparison to [their]

 opponent.” Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 948 (11th

 Cir. 1997). They have not so much as attempted to meet that burden. Even so, the Plaintiff will

                                                 -6-
Case 4:19-cv-00577-ALM-KPJ Document 25 Filed 12/23/19 Page 7 of 9 PageID #: 398



 elaborate on RICO jurisdiction over all Defendants. Suppose, for example, that Defendant

 Wheeler, a Maryland resident, argues that he did not have minimum contacts with Texas insofar

 as he did not personally relay the extortionate demand to the Plaintiff.

         [18 U.S.C. § 1965] “was intended to enable a plaintiff to bring before a single court for
         trial all members of a nationwide RICO conspiracy.” Dale v. Frankel, 131 F.Supp.2d
         852, 861 (S.D. Miss. 2001) (citing Anchor Glass Container Corp. v. Stand Energy Corp.,
         711 F.Supp. 325, 330 (S.D. Miss. 1989); Butcher’s Union Local No. 498, United Food
         and Commercial Workers v. SDC Inv. Inc., 788 F.2d 535 (9th Cir. 1986); and Lisak v.
         Mercantile Bancorp, Inc., 834 F.2d 668, 672 (7th Cir. 1987) ). “[B]y authorizing
         nationwide service of process, [§ 1965] operates in some cases to confer personal
         jurisdiction over defendants who would not otherwise be within the court’s jurisdictional
         reach.” Dale v. Frankel, 131 F.Supp.2d 852, 861 (S.D. Miss. 2001) (citing Anchor Glass
         Container Corp. v. Stand Energy Corp., 711 F.Supp. 325, 330 (S.D. Miss. 1989) ).

         The Fifth Circuit implicitly addressed the issue of personal jurisdiction under RICO
         actions in Caldwell v. Palmetto State Savings Bank of South Carolina, 811 F.2d 916 (5th
         Cir. 1987). In Caldwell, the Fifth Circuit, “after noting RICO created nationwide service
         of process, engaged in a due process analysis. In so doing, the court analyzed whether
         the defendants had minimum contacts with Texas. The court concluded the non-resident
         defendant did not have the requisite contacts with Texas; therefore, the court held that
         the district court lacked personal jurisdiction. As such, the court without stating its
         reasoning, held that under RICO, it was required to determine whether at least one of the
         non-resident defendants had minimum contacts with Texas.” Hawkins v. Upjohn Co.,
         890 F.Supp. 601, 605 (E.D. Tex. 1994) (citing Caldwell, 811 F.2d at 918.) “[I]f one
         defendant before the court has the required minimum contacts with the forum state, then,
         other parties are subject to nationwide service of process.” Hawkins v. Upjohn Co., 890
         F.Supp. 601, 605 (E.D. Tex. 1994) (emphasis in original) (citing 18 U.S.C. § 1965(b) ).

         Although the Fifth Circuit found in Caldwell that “the threshold requirement for
         application of § 1965 was not met,” there is “nothing in Caldwell [that] suggests that the
         Fifth Circuit would have parted with virtually every other circuit to decline to employ
         RICO’s nationwide service of process provisions if the proper factual predicate had been
         met.1 [Indeed,] district courts in [the Fifth Circuit] readily employ RICO’s nationwide
         service of process.” David v. Signal Intern., LLC, 588 F.Supp.2d 718, 724 (E.D. La.
         2008) (citing Rolls-Royce Corp. v. Heros, Inc., 576 F.Supp.2d 765 (N.D. Tex. 2008) and
         Dale v. Frankel, 131 F.Supp.2d 852 (S.D.Miss. 2001) ); see also Hawkins v. Upjohn Co.,
         890 F.Supp. 601, 605 (E.D. Tex. 1994) (finding that the Fifth Circuit “implicitly
         recognized that RICO creates nationwide service of process” (citing Caldwell v.
         Palmetto State Savings Bank of South Carolina, 811 F.2d 916 (5th Cir. 1987) ).
         Accordingly, so long as one defendant is subject to personal jurisdiction in Texas, then
         the other parties are subject to nationwide service of process. Hawkins v. Upjohn Co.,
         890 F.Supp. 601, 605 (E.D. Tex. 1994) (citing Caldwell, 811 F.2d at 918.)




                                                 -7-
Case 4:19-cv-00577-ALM-KPJ Document 25 Filed 12/23/19 Page 8 of 9 PageID #: 399



 Vanderbilt Mortgage & Fin., Inc. v. Flores, CV C-09-312, 2010 WL 11596564, at *2–3 (S.D.

 Tex. Feb. 3, 2010); see also Ima Jean Robinson Springs v. Sec. Fin. Corp. of Texas, SA-11-CA-

 797-OG, 2011 WL 13324311, at *13 (W.D. Tex. Nov. 21, 2011)(same). At the very least, the

 Wigdor Defendants are subject to the court's specific jurisdiction because they directed an

 intentional tort (extortion) into Texas. Guidry, 188 F.3d at 629–30. As a result, all of their

 racketeering co-conspirators are subject to the Court's expanded RICO jurisdiction. Vanderbilt,

 2010 WL 11596564, at *2–3; Hawkins, 890 F.Supp. at 605; and Herbstein v. Bruetman, 768

 F.Supp. 79 (S.D.N.Y. 1991)(When complaint invokes federal question jurisdiction under statute

 providing for nationwide service of process, jurisdictional inquiry focuses on the defendant's

 contacts with the entire United States, not just the forum state, and due process requires only that

 the defendant have minimum contacts with United States).

        Even if all of the Defendants were amenable to suit in New York, that would not

 necessarily control the analysis of whether venue and personal jurisdiction are proper in Texas.

 See Rolls-Royce Corp. v. Heros, Inc., 576 F. Supp. 2d 765, 781–82 (N.D. Tex. 2008)(“we

 conclude that the ‘ends of justice’ analysis is not controlled by the fact that all defendants may be

 amenable to suit in one forum. In so holding we disagree with the Ninth Circuit, which reached

 the contrary conclusion by inadequately considering the congressional intent underlying RICO

 and by ignoring federal antitrust legislation.”), quoting Cory v. Aztec Steel Building, Inc., 468

 F.3d 1226, 1232 (10th Cir.2006). Finally, the Southern District of Texas found personal

 jurisdiction where a non-resident defendant conspired to commit and did commit an intentional

 tort directed at Texas residents. Casares v. Agri-Placements Intern., Inc., 12 F. Supp. 3d 956, 970

 (S.D. Tex. 2014). The plaintiffs in that case “made a prima facie showing that [the defendant]

 was a “primary participant in an alleged wrongdoing directed” at Texas residents. Id., citing

 Calder v. Jones, 465 U.S. 783, 790, 104 S.Ct. 1482 (1984); Brandt, 195 F.3d at 212–15; and

                                                  -8-
Case 4:19-cv-00577-ALM-KPJ Document 25 Filed 12/23/19 Page 9 of 9 PageID #: 400



 Gen. Retail Services, Inc. v. Wireless Toyz Franchise, LLC, 255 Fed. Appx. 775, 795 (5th Cir.

 2007). In this case, all of the Defendants conspired to commit an intentional tort that was

 targeted at a Texas resident, therefore all of them are subject to the Court's personal jurisdiction.

 Id.

                                              Conclusion

        The SUPPLEMENTAL MOTION should be denied in all respects.

                                                Respectfully submitted,

                                                /s/ Ty Clevenger
                                                Ty Clevenger
                                                Texas Bar No. 24034380
                                                P.O. Box 20753
                                                Brooklyn, New York 11202-0753
                                                (979) 985-5289
                                                (979) 530-9523 (fax)
                                                tyclevenger@yahoo.com

                                                Attorney for Plaintiff Edward Butowsky




                                  CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
 system on December 23, 2019, which should result in automatic notification to all counsel of
 record.

                                                /s/ Ty Clevenger
                                                Ty Clevenger




                                                  -9-
